United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                   July 7, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-60024
                            Summary Calendar



                           RACHEL CUSA, ET AL,

                                  Plaintiffs

                    LINDA JEWETT; SHARON L HEATHERLY,

                          Plaintiffs-Appellants

                                    versus

   SAM’s TOWN HOTEL & GAMBLING HALL; BOYD GAMING CORPORATION,
       doing business as Sam’s Town Hotel & Gambling Hall,

                          Defendants-Appellees.

                          --------------------
              Appeal from the United States District Court
                for the Northern District of Mississippi
                           USDC No. 2:02-CV-63
                          --------------------

Before BARKSDALE, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

AFFIRMED.**




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          See 5th Cir. R. 47.6.